 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    STEVEN M. FITTEN,                                No. 2:21-cv-00513 TLN AC
11                       Plaintiff,
12           v.                                        ORDER TO SHOW CAUSE
13    JOHN E. WHITLEY, Acting Secretary of
      the Army,
14
                         Defendant.
15

16

17          Plaintiff, appearing in pro se, filed a complaint and paid the filing fee on March 22, 2021.

18   ECF No. 1. On March 23, 2021, new civil case documents were issued in this case ordering the

19   plaintiff to complete service of process within 90 days of filing the complaint. ECF No. 3 at 1.

20   Plaintiff was cautioned that failure to complete service within 90 days may result in dismissal

21   pursuant to Fed. R. Civ. P. 40(m). Id. The deadline has passed, and no certificate of service has

22   been filed.

23          Local Rule 110 provides that failure to comply with court orders or the Local Rules “may

24   be grounds for imposition of any and all sanctions authorized by statute or Rule or within the

25   inherent power of the Court.”

26          Accordingly, IT IS HEREBY ORDERED that:

27      1. Plaintiff is Ordered to Show Cause, in writing no later than July 7, 2021, why this action

28          should not be dismissed for failure to prosecute;
                                                       1
 1      2. Plaintiff’s filing of a proof of service upon defendant will be deemed good cause shown;
 2         and
 3      3. If plaintiff fails to comply with this order, the case will be dismissed.
 4   DATED: June 22. 2021
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
